Citation Nr: 0800690	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to October 1969.  Vietnam service and 
receipt of the Purple Heart are indicated in the record.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma which, in part, denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The veteran filed a notice of disagreement in regards 
to the September 2004 rating decision and requested review by 
a decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a May 
2005 statement of the case (SOC).  The appeal was perfected 
with the submission of the veteran's substantive appeal (VA 
Form 9) in June 2005.


FINDING OF FACT

The competent medical evidence does not include a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 6, 2004, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2004 letter.  Specifically, the veteran was advised in the 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the SSA.  With respect to private 
treatment records, the letter informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  

The July 2004 letter further emphasized: "You must give us 
enough information about you records that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in original].  The veteran was also 
advised in the July 2004 letter that a VA medical examination 
would be scheduled if necessary to make a decision on his 
claim.

The July 2004 letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements was meaningless, because a disability rating and 
effective date was not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and his current disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was provided with a 
VA fee-basis psychiatric examination in August 2004, the 
results of which will be discussed below.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate psychiatric examination and rendered 
appropriate diagnoses and opinions.  

In a December 11, 2007 Informal Hearing Presentation, the 
veteran's representative argued the August 2004 VA fee-basis 
examination was "written rather vaguely and we believe 
should be deemed inadequate."  The veteran's representative 
pointed to no flaw in the report of the examination, and the 
report appears to be complete, thorough and well-reasoned.  
Moreover, the findings on the August 2004 VA fee-basis 
examination are consistent with the remainder of the evidence 
of record, or more accurately lack thereof.  

The veteran has also argued that the findings of the August 
2004 VA fee-basis examination are inadequate because the 
examination was not completed by "a psychiatrist familiar 
with PTSD."  See the June 8, 2005 substantive appeal.  He 
appears to be implying that the examiner, a D.O., is not 
qualified to conduct a psychiatric evaluation.   However, 
this is no reason for deeming the examination to be 
inadequate.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 
(2007) [holding that medical examinations may be conducted by 
licensed healthcare professionals competent to provide 
diagnoses, statements, or opinions]; Goss v. Brown, 9 Vet. 
App. 109 (1996) [recognizing that nurses' statements 
regarding nexus were sufficient to make a claim well 
grounded]; Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
[finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to 
provide reasons or bases for finding those opinions 
unpersuasive].  The veteran has not specifically indicated 
how or why the VA fee-basis examination was inadequate, nor 
does he have the requisite training to so opine.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992).  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the veteran believed that the VA fee-basis examination was 
not representative of his true condition, he was free to 
submit competent medical evidence to he contrary.  He did not 
do so.  In fact, the veteran specifically declined a PSTD 
consultation during a November 10, 2004 VA outpatient 
examination.  

In short, the veteran's contention as to the inadequacy of 
the August 2004 VA fee-basis examination is without merit.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, and 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Analysis

As detailed above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current PTSD symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); Moreau, supra.

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there is persuasive evidence indicating the 
veteran does not have a current diagnosis of PTSD.  The 
veteran presented for a VA fee-basis psychiatric examination 
in August 2004, during which he reported no psychiatric 
complaints and no prior psychiatric treatment.  The examiner 
performed a mental status examination of the veteran which 
was normal, and concluded that the veteran had no current 
psychiatric disability.  

There is of record no other medical evidence which supports 
that the veteran has a current diagnosis of PTSD.  As 
discussed above, the veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's PTSD claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

In the absence of any diagnosed PTSD, service connection may 
not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, element (1) of 38 C.F.R. § 3.304(f) 
has not been met for the PTSD claim, and it fails on this 
basis alone.

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].



With respect to element (2) of 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the veteran is in receipt of the Purple 
Heart Medal.  Accordingly, combat status is conceded, and 
element (2) of 38 C.F.R. § 3.304(f) is accordingly satisfied.

With respect to element (3) of 38 C.F.R. § 3.304(f), medical 
nexus, in the absence of current PTSD, it follows that or 
medical nexus is necessarily lacking also.  
To the extent that the veteran himself contends that a 
medical relationship exists between his claimed PTSD and his 
military service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statement 
offered in support of the veteran's claim by him does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Accordingly, element (3) of 38 C.F.R. § 3.303(f), medical 
nexus, has not been satisfied, and the veteran's claim fails 
on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD, as elements (1) and (3) of 38 C.F.R. § 3.304(f) have 
not been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


